 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA
 7

 8   UNITED STATES OF AMERICA,                         Case Nos.: 3:16-CV-00345-RCJ
 9
                                                                  3:13-CR-00007-RCJ
                   Plaintiff,
10                                                     USCA Case No.: 17-15048
     v.
11                                                     ORDER ON MANDATE
12   DESMOND QUINNTRAIL HAYES, et al.,

13                 Defendants.
14

15
            The above-entitled cause having been before the United States Court of Appeals for the
16
     Ninth Circuit affirmed the District Court, issued its Mandate (ECF No. 3) on April 19, 2021, the
17

18   Court being fully advised in the premises,

19          NOW THEREFORE IT IS ORDERED that the mandate be spread upon the records of
20
     this Court.
21
            DATED: This 28th day of April, 2021.
22

23                                                       ______________________________
                                                         ROBERT C. JONES
24                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28



                                             ORDER ON MANDATE - 1
